UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-55141 Bitcoin Shop Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1901 North Fort Myer Drive, Suite #1105 Arlington, Virginia, 22209 (Address of Principal Executive Offices) (Zip Code) (248) 764-1084 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 14, 2014, there were 138,976,535 shares of common stock, par value $0.001, issued and outstanding. Table of Contents Page PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 2 Condensed Consolidated Statement of Operations for the Three Months Ended March 31, 2014 (unaudited) 3 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2014 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item6. Exhibits 19 SIGNATURES -i- Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. -1- Table of Contents Bitcoin Shop, Inc. and Subsidiary Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) Assets: Current assets: Cash $ $ Virtual currencies Prepaid expense - Total current assets Other assets: Property and equipment, net Website - Investment - Total other assets Total Assets $ $ Liabilities and Shareholders' Equity: Accounts payable and accrued expense $ $ Customer deposits - Derivative liabilities on warrants - Total current liabilities Stockholders' equity: Preferred stock; 20,000,000 shares authorized at $0.001 par value: Series B Convertible Preferred: 265,806 and 0 shares issued and outstanding, respectively - Liquidation preference $0.001 per share Series C Convertible Preferred: 3,750,000 and 0 shares issued and outstanding, respectively - Liquidation preference $0.001 per share Common stock, 975,000,000 shares authorized at $0.001 par value, 124,956,204 and 100,773,923 shares issued and outstanding, respectively Additional paid in capital ) (Accumulated deficit)/Retained earnings ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents Bitcoin Shop, Inc. and Subsidiary Condensed Consolidated Statement of Operations (Unaudited) For the Three Months Ended March 31, 2014 Revenues $ Operating expenses: Marketing General and administrative Change in fair value of virtual currencies Total operating expenses Loss from operations ) Other income: Fair value adjustments for warrant liabilities Net loss $ ) Net loss per share, basic and diluted $ ) Weighted average number of shares outstanding Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents Bitcoin Shop, Inc. and Subsidiary Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) Series B Convertible Preferred Stock Series C Convertible Preferred Stock Common Stock Additional Paid-in Retained Earnings (Accumulated Total Stockholders' Shares Amount Shares Amount Shares Amount Capital Deficit) Equity Balance January 1, 2014 - $
